Case 17-44253      Doc 56     Filed 10/11/18     Entered 10/11/18 14:50:39        Main Document
                                               Pg 1 of 1

                  UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION
 IN RE:                           ) Case No: 17-44253-659 Chapter 13
                                  )
 DWIGHT L STOKES II               )
 KATIE M STOKES                   )
                                  )
                Debtors           )
                                  )

                 TRUSTEE'S WITHDRAWAL OF OBJECTION TO CLAIM

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
 Objection To Claim dated October 05, 2018, to claim 38 filed on behalf of CAVALRY SPV I
 LLC.
 Dated: October 11, 2018                              /s/ Diana S. Daugherty, Chapter 13 Trustee
 WDOCLM--AC
                                                      Diana S. Daugherty, Chapter 13 Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 October 11, 2018, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on October 11, 2018.

     DWIGHT L STOKES II                               CAVALRY SPV I LLC
     KATIE M STOKES                                   3936 E FORT LOWELL RD #200
     2008 VILLAGE GLEN DR                             C/O BASS & ASSOCIATES
     WENTZVILLE, MO 63385                             TUCSON, AZ 85712



                                                      /s/ Diana S. Daugherty, Chapter 13 Trustee
                                                      Diana S. Daugherty, Chapter 13 Trustee
